Case: 21-40566     Document: 00516378031         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 30, 2022
                                  No. 21-40566
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jamed Nasmir Colmenares Fierro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:12-CR-295-3


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jamed Nasmir Colmenares Fierro, federal prisoner #26311-078,
   appeals the district court’s denial of his motion for compassionate release
   under 18 U.S.C. § 3582(c)(1)(A). On appeal, he argues that he has shown
   extraordinary and compelling reasons warranting compassionate release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40566        Document: 00516378031              Page: 2       Date Filed: 06/30/2022




                                          No. 21-40566


   Specifically, he contends that his latent tuberculosis puts him at a heightened
   risk of serious illness or death due to COVID–19 infection. He also argues
   that the district court erred in finding that the sentencing factors set forth in
   18 U.S.C. § 3553(a) counseled against releasing him. We AFFIRM.
           We review a denial of a motion for compassionate release for abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   Here, the district court issued a thorough, 19-page opinion finding that
   Colmenares Fierro’s medical condition was not an “extraordinary and
   compelling      reason[]”      that    warranted       release     under     18    U.S.C.
   § 3582(c)(1)(A)(i) and that the § 3553(a) factors likewise counseled against
   release. See United States v. Colmenares Fierro, No. 4:12-CR-295 (3), 2021 WL
   2806942 (E.D. Tex. July 2, 2021). Neither holding was an abuse of discretion.
           First, as the district court pointed out, prison medical staff had
   recommended treatment for Colmenares Fierro’s latent tuberculosis, but he
   refused. The district court soundly reasoned that, “[u]nder these
   circumstances, his declining the recommended treatment for latent
   tuberculosis . . . precludes him from relying on this condition as a basis for
   compassionate release.” Id. at *6 n.6; accord United States v. Glasper, 854 F.
   App’x 748, 750 (7th Cir. 2021); United States v. Broomfield, No. 20-14514,
   2022 WL 896825, at *1 (11th Cir. Mar. 28, 2022).1 Colmenares Fierro also
   fails to show clear error in the district court’s finding, based on infection and
   fatality rates, that “the facility where [he] is housed is handling the


           1
              Colmenares Fierro admits in his brief that he refused the treatment but claims he
   did so because he was diagnosed with hepatitis in 1993 and suspected that the tuberculosis
   treatment might cause liver issues. This argument, however, was never presented to the
   court below and has thus been forfeited. See McClellon v. Lone Star Gas Co., 66 F.3d 98, 100
   (5th Cir. 1995). Moreover, the district court determined that “Colmenares Fierro’s records
   do not reflect . . . that he has . . . hepatitis,” 2021 WL 2806942, at *6—a finding he does
   not acknowledge or contest on appeal.




                                                2
Case: 21-40566      Document: 00516378031          Page: 3     Date Filed: 06/30/2022




                                    No. 21-40566


   [COVID–19] outbreak appropriately and providing adequate medical care.”
   2021 WL 2806942, at *7. That care includes making the COVID vaccine
   available to inmates. The district court appropriately cited the facility’s
   health-related measures as a factor counseling against a finding of
   extraordinary circumstances warranting Colmenares Fierro’s release. Id. All
   things considered, the district court justifiably concluded that Colmenares
   Fierro does not face the kind of heightened vulnerability to COVID that
   might warrant compassionate release under § 3582(c)(1)(A)(i). See United
   States v. Thompson, 984 F.3d 431, 433–35 (5th Cir. 2021).
          Second, besides finding that extraordinary and compelling reasons did
   not warrant release, the district court determined in the alternative that the
   factors set forth in 18 U.S.C. § 3553(a) also counseled against release.
   Specifically, in light of the nature and circumstances of Colmenares Fierro’s
   offense of conviction, his criminal history, the large amount of cocaine
   involved, his leadership role in an international drug-trafficking organization,
   and the fact that he has only served approximately 32% of his sentence, the
   district court concluded that granting Colmenares Fierro early release would
   not promote adequate deterrence, protect the public from further crimes,
   reflect the seriousness of the offense, promote respect for the law, or provide
   just punishment. See § 3553(a)(1), (a)(2)(A)-(C). We find no abuse of
   discretion in this conclusion—which, as the district court correctly noted,
   serves as a basis for denying compassionate release independent of that
   court’s § 3582(c)(1)(A)(i) holding. See Chambliss, 948 F.3d at 693–94. To the
   extent that Colmenares Fierro disagrees with the district court’s weighing of
   the § 3553(a) factors, he has failed to show “a sufficient ground for reversal.”
   Id. at 694.
          For these reasons, the judgment of the district court is AFFIRMED.




                                          3